OPINION
WOODLEY, Presiding Judge.
The offense is carrying an unlawful knife (Art. 483 Vernon’s Ann.P.C., which makes it unlawful to carry on or about the person “a knife with a blade over five and one half (5Yz) inches in length”) ; the punishment, a fine of $100.
Appellant was stopped by a police officer in Harris County for driving at a high speed and in an erratic manner. The officer was in the process of arresting appellant for being intoxicated when he discovered a knife in a leather holder beneath the sun visor in appellant’s car.
At the trial, the officer testified that the knife blade was over five and one half inches long and the knife was introduced in evidence.
Appellant’s contention, raised in his brief filed in the trial court, is that the legislature did not intend to outlaw the carrying of all knives with a blade of over five and one half inches in length, but only those knives *638which were manufactured for the purpose of offense or defense. This question was settled contrary to appellant’s contention in Hobbs v. State, Tex.Cr.App., 407 S.W.2d 791, and Dawson, v. State, 171 Tex.Cr.R. 154, 346 S.W.2d 132.
The judgment of the trial court is affirmed.